Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 1 of 31 Page ID
                                 #:16736


  1 Richard S. Busch (SBN 319881)          Martin R. Glick (SBN 40187)
      E-Mail: rbusch@kingballow.com        E-Mail: Martin.Glick@aporter.com
  2
      KING & BALLOW                        Daniel B. Asimow (SBN 165661)
  3   1999 Avenue of the Stars, Suite 1100 E-Mail: daniel.asimow@arnoldporter.com
  4
      Los Angeles, CA 90067                ARNOLD & PORTER LLP
      (424) 253-1255 Fax:(888) 688-0482 Three Embarcadero Center, 10th Floor
  5   Attorneys for Frankie Christian Gaye San Francisco, CA 94111-4024
  6
      and Nona Marvisa Gaye                (415) 471-3100 Fax: (415) 471-3400
                                           Attorneys for Frankie Christian Gaye
  7   Paul N. Philips (SBN 187928)         and Nona Marvisa Gaye
  8   E-Mail: pnp@pnplegal.com
      LAW OFFICES OF PAUL N.
  9   PHILIPS, APLC
 10   468 N. Camden Drive, Ste. 200
      Beverly Hills, CA 90210
 11   (323) 813-1126 Fax: (310) 854-6902
 12   Attorneys for Marvin Gaye III

 13                        UNITED STATES DISTRICT COURT
 14               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 15
    PHARRELL WILLIAMS, an individual;          Case No. CV13-06004-JAK (AGRx)
 16 ROBIN THICKE, an individual,
                                               Honorable Judge John A. Kronstadt,
 17                                            Ctrm 10B
                  Plaintiffs,
 18         v.
                                               MEMORANDUM OF POINTS AND
 19                                            AUTHORITIES IN SUPPORT OF
      BRIDGEPORT MUSIC, INC., a
 20                                            COUNTERCLAIMANTS’ MOTION
      Michigan Corporation; FRANKIE
                                               FOR RELIEF FROM AMENDED
 21   CHRISTIAN GAYE, an individual;
                                               JUDGMENT
      MARVIN GAYE III, an individual;
 22   NONA MARVISA GAYE, an
                                               Date: March 16, 2020
 23   individual, and DOES 1 through 10,
                                               Time: 8:30 a.m.
      inclusive,
 24                                            Ctrm: 10B
                  Defendants.
 25
                                               Action Commenced: August 15, 2013
 26   AND RELATED COUNTERCLAIMS
 27
 28

                           MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 2 of 31 Page ID
                                 #:16737


  1                                          TABLE OF CONTENTS
  2 I.     INTRODUCTION ............................................................................................. 1
  3 II.    RELEVANT CASE HISTORY.............................................................................. 3
  4 III.   THIS MOTION IS TIMELY AND APPROPRIATE UNDER RULE 60 ........ 4
  5        A.       This Motion Is Timely Under Fed. R. Civ. P. 60(b)(6) and 60(d)(3) ..... 4
  6        B.       This Motion Is Appropriate .................................................................... 5
  7        C.       Williams’s Actions Clearly Constitute Fraud on the Court .................. 14
  8 IV.    THERE IS NO BASIS TO DISPUTE THE TRUTHFULNESS OF
  9        WILLIAMS’S NOVEMBER 4, 2019 INTERVIEW ........................................ 18
 10        A.       Williams’s Statements Were Not Promotional ..................................... 18
 11        B.       Williams’s Statements Are Permissible as Evidence of Perjury .......... 19
 12        C.       Williams’s Statements Are a Declaration Against Interest .................. 20
 13 V.     THE PERJURY NECESSITATES RECONSIDERATION AND
 14        GRANTING OF THE GAYE PARTIES’ ATTORNEYS’ FEES ................... 20
 15        A.       An Award of Attorneys’ Fees Furthers the Purposes of the Copyright
 16                 Act ......................................................................................................... 20
 17        B.       Williams and Thicke Were Motivated by Bad Faith ............................ 21
 18        C.       Williams’s and Thicke’s Actions Were Objectively
 19                 Unreasonable ......................................................................................... 22
 20        D.       Reevaluation of the Issue of Willfulness .............................................. 23
 21        E.       An Award of Attorneys’ Fees Will Deter Similar Offenders ............... 24
 22 VI.    CONCLUSION ...................................................................................................... 25
 23
 24
 25
 26
 27
 28

                                                                 -i -
                                 MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 3 of 31 Page ID
                                 #:16738


  1                                          TABLE OF AUTHORITIES
  2
                                                                Cases
  3
      Alexander v. Robertson,
  4
            882 F.2d 421 (9th Cir. 1989) ........................................................................... 18
  5
      Dixon v. Comm'r of Internal Rev.,
  6
            316 F.3d 1041 (9th Cir. 2003) ......................................................................... 18
  7
      Fogerty v. Fantasy, Inc.,
  8
            510 U.S. 517 (1994) ........................................................................................ 21
  9
      Foley v. Biter,
 10
            793 F.3d 998 (9th Cir. 2015) ............................................................................. 4
 11
      Fuchs v. State Farm Gen. Ins. Co.,
 12
            No. CV 16-01844-BRO-GJS, 2017 U.S. Dist. LEXIS 220243 (C.D. Cal. Mar.
 13
            6, 2017) ............................................................................................................ 17
 14
      Gleason v. Jandrucko,
 15
            860 F.2d 556 (2d Cir. 1988) ............................................................................ 17
 16
      Haeger v. Goodyear Tire & Rubber Co.,
 17
            813 F.3d 1233 (9th Cir. 2016) ......................................................................... 16
 18
      Hamilton v. Newland,
 19
            374 F.3d 822 (9th Cir. 2004))............................................................................ 4
 20
      In re Napster, Inc. Copyright Litig.,
 21
            479 F.3d 1078 (9th Cir. 2007) ........................................................................... 5
 22
      IO Grp., Inc. v. Jordan,
 23
            No. C 09-0884 MEJ, 2010 U.S. Dist. LEXIS 61722 (N.D. Cal. May 27, 2010)
 24
             ......................................................................................................................... 23
 25
      Latshaw v. Trainer Wortham & Co.,
 26
            452 F.3d 1097 (9th Cir. 2006) ........................................................................... 4
 27
      Levander v. Prober (In re Levander),
 28

                                                                    -ii-
                                    MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 4 of 31 Page ID
                                 #:16739


  1            180 F.3d 1114 (9th Cir. 1999) ......................................................... 4, 14, 15, 17
  2 Lotus Dev. Corp. v. Borland Int'l, Inc.,
  3            140 F.3d 70 (1st Cir. 1998) ............................................................................. 21
  4 Nutrition Distribution Ltd. Liab. Co. v. PEP Research, Ltd. Liab. Co.,
  5            No. 16cv2328-WQH-BLM, 2019 U.S. Dist. LEXIS 78045, at *5 (S.D. Cal.
  6            May 8, 2019) ................................................................................................... 22
  7 Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
  8            572 U.S. 545 (2014) ........................................................................................ 22
  9 Payton v. Davis,
 10            906 F.3d 812 (9th Cir. 2018) ............................................................................. 4
 11 Pizzuto v. Ramirez,
 12            783 F.3d 1171 (9th Cir. 2015) ................................................................. 4, 5, 14
 13 Pumphrey v. K.W. Thompson Tool Co.,
 14            62 F.3d 1128 (9th Cir. 1995) ............................................................... 16, 17, 18
 15 Schiffer Publ'g, Ltd. v. Chronicle Books, LLC,
 16            No. 03-4962, 2005 U.S. Dist. LEXIS 9996 (E.D. Pa. May 24, 2005) ............ 21
 17 Transgo, Inc. v. Ajac Transmission Parts Corp.,
 18            768 F.2d 1001 (9th Cir. 1985) ......................................................................... 24
 19 United States v. Boone,
 20            229 F.3d 1231 (9th Cir. 2000) ......................................................................... 20
 21 Warren Publ'g Co. v. Spurlock,
 22            No. 08-3399, 2010 U.S. Dist. LEXIS 20584 (E.D. Pa. Mar. 3, 2010)............ 23
 23 Zellmer v. Nakatsu,
 24            No. C10-1288-MJP-JPD, 2014 U.S. Dist. LEXIS 181509, at *28 (W.D.
 25            Wash. Mar. 27, 2014)............................................................................................. 17
 26
                                                              Statutes
 27
      18 U.S.C. § 1621 .................................................................................................. 13, 19
 28

                                                                  -iii-
                                     MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 5 of 31 Page ID
                                 #:16740


  1 Cal. Pen. Code § 126 ................................................................................................. 19
  2 Cal. Pen. Code § 118 ................................................................................................. 19
  3 Fed. R. Evid. 801(d) .................................................................................................. 14
  4 Fed. R. Civ. P. 60(b) .................................................................................................... 1
  5 Fed. R. Civ. P. 60(b)(6) ............................................................................................... 4
  6 Fed. R. Civ. P. 60(d)(3) ............................................................................................... 4
  7 Fed. R. Civ. P. 804(b)(3) .................................................................................................. 20
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                   -iv-
                                      MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 6 of 31 Page ID
                                 #:16741


  1     I.    INTRODUCTION
  2          Counterclaimants Nona Marvisa Gaye, Frankie Christian Gaye, and Marvin
  3 Gaye III (collectively, the “Gaye Parties” or “Counterclaimants”), respectfully submit
  4 this Memorandum in support of their Motion for Relief from Amended Judgment.
  5 (Dkt. No. 573). This Motion is properly brought under Federal Rules of Civil
  6 Procedure 60(b)(6), 60(d)(3), and the inherent power of this Court. This Motion is
  7 based on a public November 4, 2019 video interview Plaintiff/Counter-Defendant
  8 Pharrell Williams (“Williams”) gave in which he admitted, either without
  9 understanding the consequences, or because he believes he is untouchable, that,
 10 contrary to his sworn deposition and trial testimony, he “reverse engineered” the
 11 Marvin Gaye song “Got to Give it Up” (“Got To”) in creating “Blurred Lines”
 12 (“Blurred”) (“the November 4, 2019 Interview”).
 13          As a matter of introduction and clarity, and to avoid all doubt so there is no
 14 misunderstanding about what this Motion is not about: this Motion is not about
 15 whether Williams and Robin Thicke (“Thicke”) committed copyright infringement
 16 with respect to “Got To.” This Motion is also not about Williams’s very public
 17 pronouncements in this Court, in the media, in the November 4, 2019 Interview, and
 18 elsewhere that one cannot copyright a feeling, that all music within a genre
 19 supposedly sounds the same, and his belief that “Blurred” and “Got To” are not
 20 compositionally the same (one supposedly being “rayon” and one being “silk”
 21 according to Williams). The jury, this Court, and the Ninth Circuit Court of Appeals
 22 have all spoken on those issues.
 23          This Motion is, on the other hand, about the sworn testimony of Williams that
 24 neither “Got To” nor Marvin Gaye ever crossed his mind at all in creating “Blurred,”
 25 and that he did not therefore attempt to create in “Blurred” a song that even felt like
 26 “Got To” or sounded like Marvin Gaye. This Motion is about the fact that this Court
 27 then graciously gave Williams and Thicke the benefit of the doubt in denying the
 28 attorneys’ fee application of the Gaye Parties by crediting both that testimony as well
                                                -1-
                            MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 7 of 31 Page ID
                                 #:16742


  1 as their argument that the prior, conflicting, extra-judicial statements of Williams and
  2 Thicke were simply for promotion of “Blurred” and not made under oath (Dkt. No.
  3 554, at 9). As discussed fully herein, this Motion is about the fact that the November
  4 4, 2019 Interview now shows that Williams testified falsely on those specific topics,
  5 resulting in a fraud on this Court. The Gaye Parties therefore respectfully request by
  6 this Motion that this Court revisit its Order on the fee application of the Gaye Parties
  7 (Dkt. No. 554) and award the Gaye Parties their requested attorneys’ fees and non-
  8 taxable costs.
  9        In the November 4, 2019 Interview, among other things, Williams admits the
 10 following:
 11        (1) in creating a new song, he often tries to “reverse engineer” an older song
 12            that did “something to us emotionally,” so that he can “figure out where the
 13            mechanism is in [the original song],” and “build a building that doesn’t look
 14            the same but makes us feel the same way,” and that he “did that in ‘Blurred
 15            Lines’ and I got myself in trouble;” and
 16        (2) he actually did too good of a job in this reverse engineering when it came
 17            to “Got To” and “Blurred”: “I really made it [‘Blurred’] feel so much like it
 18            [‘Got To’], that people were like, oh, I hear the same thing.”
 19        As discussed further below, these admissions are irreconcilable with
 20 Williams’s repeated, sworn testimony in this action that: neither “Got To” nor Marvin
 21 Gaye ever entered his mind while creating “Blurred,” that he did not try to make
 22 “Blurred” feel like “Got To” or sound like Marvin Gaye, and that when creating music
 23 Williams looks “into oblivion. We look into that which does not exist.” ([Dkt. No.
 24 388-2, 492:5-21], attached to the Declaration of Richard S. Busch “Busch Decl.” at ¶
 25 9, Ex. B).
 26        As noted, Williams’s aforementioned sworn denials were not only central to
 27 the action, but were specifically credited by this Court in its analysis of the relevant
 28 factors it considered in ruling ultimately against awarding attorneys’ fees and costs.

                                               -2 -
                           MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 8 of 31 Page ID
                                 #:16743


  1             As a result of Williams’s new admissions, which amount to nothing less than
  2 an admission of fraud on the Court, and show a disregard for the sanctity of these
  3 proceedings, the Court should amend the judgment in order to revisit and reverse its
  4 denial of attorneys’ fees and costs, because, as explained fully below, relevant facts
  5 cited by the Court in denying fees and costs have very materially changed. Such a
  6 reassignment of liability on attorneys’ fees and costs is justified to further the interests
  7 of the Copyright Act and is necessary not only to call Williams to account for his false
  8 testimony, 1 but also to deter future litigants from engaging in the same conduct.
  9       II.    RELEVANT CASE HISTORY
 10             As this Court is well aware, on March 10, 2015, an eight-member jury
 11 unanimously found that “Blurred” infringed “Got To” but that the infringement was
 12 not willful (Dkt. No. 320, at 2-3). On December 15, 2015, this Court entered judgment
 13 in this action (Dkt. No. 450). On January 11, 2016, Nona and Frankie Gaye filed a
 14 Motion for Attorneys’ Fees and Costs, in which Marvin Gaye III joined (Dkt. No.
 15 479; Dkt. No. 502). On January 12, 2016, Marvin Gaye III filed a separate Motion for
 16 Attorneys’ Fees (Dkt. No. 502). Williams and Thicke, together with Clifford Harris,
 17 Jr., filed their opposition (“Opposition”) to the Gaye Parties’ motions on February 10,
 18 2016 (Dkt. No. 511), which this Court referenced in its April 12, 2016 Order denying
 19 attorneys’ fees (Dkt. No. 554). After an appeal of this Order, where the appellate court
 20 found no abuse of judicial discretion (Dkt. No. 558; 566, at 46-47), this Court entered
 21 an Amended Judgment on December 6, 2018, which stated that both sides bore their
 22 own fees and costs (Dkt. No. 573). Prior to the Amended Judgment, no judgment had
 23
 24   1
        As discussed herein, Williams’s new admissions now show conclusively that the
 25   reversal of the pre-trial stories of both Thicke and Williams during the litigation was
      part of a scheme to mislead the jury and the Court, and that it was the public statements
 26   outside of the litigation that actually represented the truth. With respect to Thicke, had
 27   he stuck by his sworn interrogatory responses in this action, and his public interviews,
      Williams would not have been able to testify under oath that neither Marvin Gaye nor
 28   “Got To” ever crossed his mind while creating “Blurred.”
                                                 -3 -
                              MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 9 of 31 Page ID
                                 #:16744


  1 been entered addressing the issue of attorneys’ fees.
  2       III.     THIS MOTION IS TIMELY AND APPROPRIATE UNDER RULE 60
  3                  A. This Motion Is Timely Under Fed. R. Civ. P. 60(b)(6) and 60(d)(3)
  4              Under Federal Rules of Civil Procedure Rule 60(b)(6), “the court may relieve
  5 a party or its legal representative from a final judgement” for “any other reason that
  6 justifies relief” that is not encompassed in Federal Rules of Civil Procedure Rule
  7 60(b)(1)-(5). “A party is entitled to relief under Rule 60(b)(6) where ‘extraordinary
  8 circumstances prevented him from taking timely action to prevent or correct an
  9 erroneous judgment.’” Foley v. Biter, 793 F.3d 998, 1002 (9th Cir. 2015) (quoting
 10 Hamilton v. Newland, 374 F.3d 822, 825 (9th Cir. 2004)).
 11              “[Rule] 60(d)(3) permits courts to set aside judgments for fraud on the court,
 12 and we have held that Rule 60(b)(6)’s ‘extraordinary circumstances’ doctrine
 13 encompasses the same acts.” Payton v. Davis, 906 F.3d 812, 819 (9th Cir. 2018)
 14 (quoting Pizzuto v. Ramirez, 783 F.3d 1171, 1180 (9th Cir. 2015)); see also Latshaw
 15 v. Trainer Wortham & Co., 452 F.3d 1097, 1104 (9th Cir. 2006) (“Acts of ‘fraud on
 16 the court’ can sometimes constitute extraordinary circumstances meriting relief under
 17 Rule 60(b)(6)”). Fraud constitutes “fraud on the court” when “the integrity of the
 18 judicial process was itself harmed, such that the court cannot perform its regular task
 19 of fairly adjudicating disputes.” Pizzuto, 783 F.3d at 1180. Rule 60(b)(6) as well as
 20 the inherent power of the court also allows courts to amend judgments as discussed
 21 infra. See, e.g. Levander v Prober, 180 F 3rd, 1114 (9th Cir. 1999)
 22              Relief based on fraud on the court is not subject to a one-year time limit.2
 23
 24
      Motions under Rule 60(b)(1)(2) and (3) must be brought “no more than a year after
      2
 25
    the entry of the judgment or order. . .” Rule 60(c)(1). The Amended Judgment in this
 26 action was entered on December 6, 2018, which was the only Judgment to address
    attorneys’ fees and costs, making this motion timely under Rule 60(b)(3) if the
 27
    Amended Judgment was the applicable judgment for determining whether this motion
 28 was filed no more than one year later. It is very likely, however, that the Ninth Circuit
                 (footnote continued)
                                                          -4 -
                                        MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 10 of 31 Page ID
                                  #:16745


   1 Appling v. State Farm Mut. Auto. Ins. Co., 340 F.3d 769, 784 (9th Cir. 2003). (“After
   2 a year elapses, the rule also allows a party to bring an independent action to set aside
   3 a judgment for fraud on the court. The power to grant relief in an independent action
   4 is based in the court's inherent ‘power to vacate judgments on proof that a fraud on
   5 the court has been committed.’”).
   6         In determining whether fraud constitutes fraud on the court, the relevant inquiry
   7 is “whether the integrity of the judicial process was itself harmed, such that the court
   8 cannot perform its regular task of fairly adjudicating disputes.” Pizzuto, 783 F.3d at
   9 1180. “Examples typically involve ‘a scheme by one party to hide a key fact from the
  10 court and the opposing party.’” Id. Fraud on the court must be an “intentional, material
  11 misrepresentation.” In re Napster, Inc. Copyright Litig., 479 F.3d 1078, 1097 (9th Cir.
  12 2007).
  13         A full discussion of analogous cases involving perjury where courts in the
  14 Ninth Circuit have found fraud on the court, and granted relief, follows in Section
  15 III(C) of this memorandum, infra.
  16            B. This Motion Is Appropriate
  17         As discussed herein, and as revealed by the November 4, 2019 Interview,
  18 Williams made intentional, material misrepresentations to the jury and this Court as
  19
  20 would consider this Court’s original Order on attorneys’ fees to be the operative Order
  21 for purposes of the one-year limitation despite the Order leaving costs “to be
       determined by the court,” and the original Judgment not addressing attorneys’ fees.
  22 See Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 886 F.3d 803, 816 (9th Cir.
  23 2018) (“The word ‘final’ in the Rule [60(b)] designates orders that terminate litigation
       and are subject to appeal.”); see also United States v. Lopez-Cuevas, No. 2:02-cr-0418
  24 GEB KJN P, 2014 U.S. Dist. LEXIS 58795, at *4 (E.D. Cal. Apr. 28, 2014) (“appeals
  25 do not toll the one year period for filing a motion under Rule 60(b)(1)-(3).”). But see
       Jones v. Encore Credit Corp., No. EDCV 16-2673 JGB (KKx), 2017 U.S. Dist.
  26 LEXIS 221788, at *7 (C.D. Cal. Aug. 25, 2017) (Where an order “changed matters
  27 of substance or resolved a genuine ambiguity” to “a judgment previously rendered,
       ‘the order can be construed as a new judgment in the case.’”). Thus, this motion does
  28 not rely on a finding that it was filed no more than one year of the applicable order.

                                                 -5 -
                             MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 11 of 31 Page ID
                                  #:16746


   1 part of an unconscionable scheme to improperly influence the jury and the Court in
   2 their decisions. Nothing was more central to this case than whether “Got To” or
   3 Marvin Gaye was on Williams’s mind while he was engaged in creating “Blurred.”
   4 That fact was central to the issue of whether Williams and Thicke illegally copied
   5 “Got To” and whether their copying was willful, and they knew it. It was also central
   6 to their defense of “independent creation.” And it became central in this Court’s
   7 analysis of whether to award attorneys’ fees. That is why they not only repeatedly
   8 denied that “Got To” or Marvin Gaye entered their minds when creating “Blurred,”
   9 but they tried to explain away pre-litigation inconsistent comments by Thicke by
  10 saying he was “high and drunk” when he made those statements and when he was in
  11 the recording session for “Blurred,” ([Dkt. No. 122, 79 (103:15-104:19), 83 (119:15-
  12 20)], attached to the Busch Decl. at ¶ 9, Ex. C; [Dkt. No. 332, 29:1-12], attached to
  13 the Busch Decl. at ¶ 11, Ex. E), or that any inconsistent statements either Thicke or
  14 Williams made were part of promoting “Blurred” ([Dkt. No. 122, 66 (31:15-19)],
  15 attached to the Busch Decl. at ¶ 9, Ex. C; [Dkt. No. 511, 3:18-22, 12:15-16, 14, fn 9];
  16 [Dkt. No. 349, 98:4-6, 99:15-20, 103:23-104:8, 107:21-108:5], attached to the Busch
  17 Decl. at ¶ 12, Ex. F). Those denials were relied upon by this Court when deciding
  18 attorneys’ fees. Those denials may have been relied upon by the jury in its finding
  19 that the infringement was not willful.
  20        The November 4, 2019 Interview now flies in the face of those previous sworn
  21 denials. Thicke went from saying outside of this litigation that he told Williams to
  22 create a song like “Got To,” and saying in a sworn interrogatory response that he told
  23 Williams to create a song that evoked the era of “Got To,” to both denying that they
  24 had any conversation on the subject. For his part, Williams went from saying that he
  25 pretended to be Marvin Gaye in the studio while creating “Blurred,” to denying that
  26 was true, and saying that neither “Got To” nor Marvin Gaye crossed his mind at all
  27 when creating “Blurred,” and that he did not try to create a song that felt like “Got
  28 To” or sounded like Marvin Gaye. This coordinated material change in a central

                                                -6 -
                            MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 12 of 31 Page ID
                                  #:16747


   1 litigation issue simply does not happen without thought, discussion, and planning. It
   2 now is clear that it was a scheme. Indeed, if Thicke stood by his extra-judicial
   3 statements, and his sworn interrogatory responses, Williams would not have been able
   4 to testify that neither Marvin Gaye nor “Got To” ever crossed his mind while creating
   5 “Blurred.”
   6        Since their depositions in this action, and through trial, Williams and Thicke
   7 have been adamant that neither “Got To” nor Marvin Gaye entered their minds when
   8 creating “Blurred.” (Dkt. No. 1, 1:6-7, 5:2-4). In Williams’s sworn deposition
   9 testimony, which was shown to the jury, he stated, “I did not go in the studio with the
  10 intention of making anything to feel like -- or to sound like, Marvin Gaye.” ([Dkt. No.
  11 388-2, 485:4-10], attached to Busch Decl. at ¶ 8, Ex. B). When asked “Did Marvin
  12 Gaye’s ‘Got To Give It Up’ ever cross your mind at all at any time while creating
  13 ‘Blurred Lines,’” Williams replied, “no.” ([Dkt. No. 388-2, 486:13-17], attached to
  14 Busch Decl. at ¶ 8, Ex. B).
  15        Williams also went out of his way in his sworn deposition testimony to deny
  16 the accuracy of his pre-litigation inconsistent statements. When confronted with a
  17 print article of an interview that he gave where he said that he pictured himself as
  18 Marvin Gaye in the studio while creating “Blurred,” and what Marvin Gaye would
  19 do, he denied that was accurate and said instead that his words were only true “when
  20 I look back,” and that he specifically did not pretend he was Marvin Gaye when
  21 creating “Blurred.” ([Dkt. No. 338, 135:17-136:3], attached to Busch Decl. at ¶ 10,
  22 Ex. D; [Dkt. No. 388-2, 491:11-14], attached to Busch Decl. at ¶ 8, Ex. B). And within
  23 this specific testimony, Williams volunteered for emphasis that he just does not have
  24 pre-existing music or people in his mind when writing a new song: “when I am
  25 searching for music, which I don’t expect you to understand this, but we look into
  26 oblivion. We look into that which does not exist.” ([Dkt. No. 388-2, 492:5-21],
  27 attached to Busch Decl. at ¶ 8, Ex. B). He explained, therefore, that with “Blurred,”
  28 he simply started out with a “bluegrassy chord structure that I felt like could be

                                                -7 -
                            MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 13 of 31 Page ID
                                  #:16748


   1 interesting with a soulful voice.” ([Dkt. No. 388-2, 492:22-493:1], attached to Busch
   2 Decl. at ¶ 8, Ex. B).
   3          Again, Williams was adamant that Marvin Gaye was not on his mind while
   4 creating “Blurred:”
   5         Q. “When you were creating ‘Blurred Lines,’ were you trying to pretend
   6         that you were Marvin Gaye.”
   7         A. “At that particular time, no.”
   8 ([Dkt. No. 388-2, 491:25-492:4], attached to Busch Decl. at ¶ 8, Ex. B).
   9         Williams repeated this testimony during trial. When asked, “You did not go
  10 into the studio with the intention of making anything to feel like ‘Got to Give it Up’
  11 or to sound like Marvin Gaye; correct,” Williams responded, “No, sir.” ([Dkt. No.
  12 338, 137:4-13], attached to Busch Decl. at ¶ 10, Ex. D). Williams was also asked at
  13 trial, “It’s your testimony that Marvin Gaye’s ‘Got to Give it Up’ did not cross your
  14 mind at all at any time in the creation of ‘Blurred Lines’; correct.” Williams
  15 responded, “Not during the creation, no, sir.” ([Dkt. No. 338, 137:15-18], attached to
  16 Busch Decl. at ¶ 10, Ex. D).
  17         Williams also denied at trial having ever discussed with Thicke what to try to
  18 create or evoke in “Blurred” and testified that he had no conversations with Thicke
  19 on that subject matter at all.3 ([Dkt. No. 338, 137:23-138:31], attached to Busch Decl.
  20
  21   3
         This testimony was an attempt to change Thicke’s sworn interrogatory answers. On
  22   March 28, 2014, Thicke stated, in response to Interrogatory Number 16 of Nona and
       Frankie Gaye’s First Set of Interrogatories, that “Robin Thicke told Pharrell Williams
  23   that Thicke would love to create a song that evoked the musical era of ‘Got to Give it
  24   Up.’” (Dkt. No. 520-9, Ex. I, 20:21-21:7). This response was accompanied by a sworn
       verification by Thicke saying that each response was true under the penalty of perjury.
  25   He was also presented with his verification at his deposition and said he signed it only
  26   after verifying the answers were true and correct. ([Dkt. No. 122, 71 (69:9-14)],
       attached to Busch Decl. at ¶ 9, Ex. C). While Thicke’s interrogatory answer was a
  27   tweaked version of his interview statements that he told Williams to create a song like
  28   “Got To” (not evoke the era of “Got To”), Williams’ sworn testimony does not work
       if Thicke stood by even his sworn interrogatory answers.
                                                 -8 -
                             MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 14 of 31 Page ID
                                  #:16749


   1 at ¶ 10, Ex. D). When asked by his own attorney, “At any time that night [when
   2 ‘Blurred’ was made], before that night, after that night, did you and Thicke have a
   3 conversation that basically said we would like to emulate the groove or style of
   4 Marvin Gaye,” Williams responded “No, sir.” ([Dkt. No. 338, 110:5-9], attached to
   5 Busch Decl. at ¶ 10, Ex. D).
   6         Thicke, for his part, echoed these statements in his own deposition and trial
   7 testimony, stating that he had no conversations with Williams about the creation of
   8 “Blurred” or what to try to evoke or create in “Blurred.” ([Dkt. No. 122, 66 (31:7-11),
   9 75 (82:23-83:2), 75-76 (85:21-86:13), 79 (104:6-11), 87 (143:24-144:5, 145:22-24)],
  10 attached to Busch Decl. at ¶ 9, Ex. C; [Dkt. No. 332, 7:20-8:3], attached to Busch
  11 Decl. at ¶ 11, Ex. E).
  12         As this Court is aware, these statements are also wholly inconsistent with and
  13 irreconcilable with those made by Thicke prior to litigation, and in his original, sworn
  14 interrogatory responses (see footnote 3 herein). Thicke stated in numerous interviews
  15 that he instructed Williams to create a song just like “Got To,” and get a groove like
  16 “Got To” going (see Dkt. No. 122 at Ex. 3, Tracks 1-7), and agreed that “Blurred”
  17 was “Got To Part II.” (Dkt. No. 112 at Ex. 3, Track 1). But of course, in his deposition,
  18 and at trial, Thicke denied that those statements were true, and, as mentioned,
  19 explained that those statements and “Blurred” were made while he was drunk and
  20 high, or that those statements were made as part of promoting “Blurred.” ([Dkt. No.
  21 122, 66 (31:15-19), 79 (103:15-104:19), 83 (119:15-20)], attached to Busch Decl. at
  22 ¶ 9, Ex. C; [Dkt. No. 102, 9:15-19, 27:15-20, 32:24-33:5, 34:12-13, 34:22-24; Dkt.
  23 No. 332, 29:1-12], attached to Busch Decl. at ¶ 11, Ex. E; [Dkt. No. 511, 3:18-22,
  24 12:15-16, 14 at fn 9; Dkt. No. 349, 98:4-6, 99:15-20, 103:23-104:8, 107:21-108:5],
  25 attached to Busch Decl. at ¶ 12, Ex. F).
  26
  27
  28

                                                 -9 -
                              MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 15 of 31 Page ID
                                  #:16750


   1           Shockingly, just a few weeks ago, Williams gave the November 4, 2019
   2 Interview in which he effectively admitted that his sworn testimony was false.4
   3 Specifically:
   4           Quote 1:
   5           Interviewer: “When you are working on music with other artists, are you
   6           always working on it with them in mind or are you working on your
   7           favorite music and then, depending on who you are collaborating with,
   8           it applies to … It may or may not apply to them?” (4:42)
   9           Williams: “I’m always channeling other people. Usually the person
  10           that I’m working with, I’m sort of channeling them. Other times, I
  11           think they should be channeling someone else so I’ll do that for
  12           them.” (5:03)
  13           Quote 2:
  14           Interviewer: “Usually when you start a project, do you come in with any
  15           ideas or thoughts before it starts or do you start with a blank slate?”
  16           (11:34)
  17           Williams: “A lot of times I’ll come in with like two or three ideas.”
  18           (11:44)
  19           Interviewer: “And might those be conceptual ideas or tracks?” (11:48)
  20           Williams: “Tracks” (11:53)
  21           Interviewer: “Do you make tracks often?” (11:58)
  22
  23
       4
           GQ, Pharrell and Rick Rubin Have an Epic Conversation, YOUTUBE (Nov. 4,
  24 2019), https://www.youtube.com/watch?v=PnahkJevp64 (referred to by Busch
  25 Decl., ¶ 5, as Ex. A). The website [QC, https://video.gq.com/watch/epic-
       conversations-pharrell-and-rick-rubin-have-an-epic-conversation] has a written
  26 transcript of the November 4, 2019 Interview. Because there are minor non-
  27 substantive errors within that transcript, the Gaye Parties are not attaching it as an
       exhibit. It, nonetheless, is a useful tool to review Mr. Williams’s statements, as,
  28 substantively, it is an accurate written transcript of the portions of it quoted herein.

                                                 -10 -
                               MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 16 of 31 Page ID
                                  #:16751


   1       Williams: “Yeah.” (12:00)
   2       Interviewer: “And do you make tracks regardless of thinking about
   3       where they are going to go?” (12:02)
   4       Williams: “Sometimes I think about where they were gonna go to get
   5       them out, to like …” (12:07)
   6       Interviewer: “Just to make them.” (12:10)
   7       Williams: “Yeah, I have to channel.” (12:11)
   8       Interviewer: “Yeah.” (12:13)
   9       Williams: “I channel all the time. I’m always pretending I’m someone
  10       else in order to get it to come out ‘cause I just feel like I’m the best
  11       version of myself is, as a producer, is I’m like a mirror for people. . .”
  12       (12:14)
  13       Quote 3:
  14       Williams: “Chad and I worked together and I think, what we tried to do,
  15       and we still work together. But I think for the most part, what we always
  16       try to do was reverse engineer the songs that did something to us
  17       emotionally and figure out where the mechanism is in there, and as
  18       I said to you before, try to figure out if we can build a building that
  19       doesn't look the same but makes you feel the same way. I did that in
  20       Blurred Lines and got myself in trouble.” (28:00 – 28:32)
  21       Quote 4:
  22       Interviewer: “The song is nothing like the song.” (28:54)
  23       Williams: “Nope, but the feeling was.” (28:56)
  24       Quote 5:
  25       Williams: “I really made it [‘Blurred’] feel so much like it [‘Got To’],
  26       that people were like, oh, I hear the same thing.” (30:27)
  27       Interviewer: “Yeah.” (30:32)
  28

                                              -11 -
                          MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 17 of 31 Page ID
                                  #:16752


   1        Williams: “And it’s like, Nah look at the notes [“Blurred” versus “Got
   2        To”].” (30:34)
   3        Quote 6:
   4        Williams: “And uh, when I’m lucky enough to be in the right elevator,
   5        you know, I’m looking up and I’m doing two—I'm doing three things at
   6        once. I’m going, what is that? Number two, I’m trying to like remember
   7        the feeling because when I go to chase it later, that is, I’m gonna have to
   8        reverse engineer the feeling in order to get to the chord structure. And
   9        third, to just back it up by trying to Shazam it right then and there.”
  10        (01:46 - 02:14)
  11        Interviewer: “How great is Shazam?”5 (02:15)
  12        Williams: “Shazam is a gift.” (02:17)
  13        Interviewer: “Yeah, game changer.” (02:18)
  14        Williams: “Game changer.” (02:19)
  15        Interviewer: “So if you find one, what do you do with it? Let’s say you
  16        hear something in that moment, you have that experience, you’ve
  17        Shazam-ed it, next what happens?” (02:21 – 2:29)
  18        Williams: “I just wanna listen to it over, and over, and over again,
  19        and really understand what I'm feeling-And why I feel that way.
  20        ‘Cause there's a whole university of science between what's been played
  21        and what you're hearing.” (02:30 - 02:44)
  22
  23        Williams thus now admits he tries to “reverse engineer” songs that “did
  24 something to [him] and figure out where the mechanism is in there,” and “tr[ies] to
  25
  26  Shazam, owned and developed by Apple, Inc., is one of the world’s most popular
       5

  27 apps, used by millions of people each month. The application, using the microphone
     on a device, can instantly identify the name and singer on a song that is playing
  28 based on a short audio sample.

                                               -12 -
                              MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 18 of 31 Page ID
                                  #:16753


   1 figure out if we can build a building that doesn’t look the same but makes you feel
   2 the same way.” He admits, “I did that in ‘Blurred Lines’ and got myself in trouble.”
   3 Williams also admits that he in fact did too good of a job in this reverse engineering
   4 of “Got To” for “Blurred.” Williams explains reverse engineering as first identifying
   5 the song he wants to reverse engineer, and then listening to it “over, and over, and
   6 over again.”
   7         These admissions could not be clearer: Williams reverse engineered “Got To.”
   8 He “made it [‘Blurred’] feel so much like it [‘Got To’] that people thought they heard
   9 the same thing.”
  10         There is simply no way to reconcile these statements with Williams’s sworn
  11 testimony throughout this action that neither Marvin Gaye nor “Got To” ever crossed
  12 his mind while creating “Blurred,” that he only creates new music from “oblivion”
  13 and “from that which does not exist,” and that he did not try to create a song that had
  14 the same feeling as “Got To.” 6
  15         Williams’s November 4, 2019 Interview is clear evidence that Williams
  16 engaged in perjury throughout this action. 18 U.S. Code § 1621 (A person commits
  17 perjury when he takes an oath that he will “testify [...] truly” and “willfully and
  18 contrary to such oath states or subscribes to any material matter which he does not
  19 believe to be true.”). This issue was at the heart of the case as well as this Court’s
  20 analysis of the attorneys’ fees issue. It is now clear that rather than being made for
  21
  22
  23
       6
        It should also be noted that Williams’s admission in the November 4, 2019 Interview
       that he is “always channeling other people,” and “always pretends to be someone else”
  24   when creating music suggests strongly that his original extra-judicial statement,
  25   discussed fully above, that he was pretending to be Marvin Gaye in the studio while
       creating “Blurred” was in fact truthful, and that his sworn testimony in this litigation
  26   that he misspoke, and that he should have said he only thought that when he “look[s]
  27   back,” is also false. ([Dkt. No. 338, 135:17-136:3], attached to Busch Decl. at ¶ 10,
       Ex. D; [Dkt. No. 388-2, 491:11-14], attached to Busch Decl. at Busch Decl. at ¶ 8,
  28   Ex. B).
                                                 -13 -
                             MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 19 of 31 Page ID
                                  #:16754


   1 “promotion,” it was the pre-litigation statements that were true, and the sworn
   2 deposition and trial testimony that were false. The changes in the stories of Thicke
   3 and Williams were clearly a strategic decision, a scheme, to give them the best chance
   4 of victory not only on the issue of copying, but also on willfulness and the defense of
   5 independent creation.
   6        Importantly, this Court gave Williams and Thicke the benefit of the doubt with
   7 respect to their 180 degree turn in testimony in denying fees and costs when it credited
   8 both their litigation testimony, and their argument that the prior inconsistent
   9 statements were made for promotion. In this regard, it should not be lost on the Court
  10 that it was Williams who filed this action, along with Thicke, supposedly aghast at
  11 the mere suggestion that “Got To” had anything to do with “Blurred.”
  12        Williams’s out-of-court statements are permitted under Federal Rules of
  13 Evidence Rule 801(d) as Williams is a party to this lawsuit.
  14            C. Williams’s Actions Clearly Constitute Fraud on the Court
  15        Fraud on the court cases typically “involve a scheme by one party to hide a key
  16 fact from the court and the opposing party.” Pizzuto, 783 F.3d at 1180. In Levander,
  17 a corporation that had transferred its assets to other corporations and then later to a
  18 partnership testified falsely in depositions that it’s “assets haven’t been sold.” 180
  19 F.3d at 1117. Based on the false deposition testimony, the court originally, in its
  20 attorney fees ruling, bound only the defendant corporation to its award of attorney
  21 fees. When the perjury was later discovered, the plaintiff moved to amend the
  22 attorney fee award to add the partnership as a party bound by the previous fee award,
  23 thus asking to modify the previous attorney fees judgment. The Ninth Circuit, in an
  24 opinion authored by Judge Tashima, determined that this fraud and perjury:
  25        was not – and could not have been – an issue at the attorneys’ fees
  26        hearing, as neither the court nor the [opposing party] knew that the
  27        Partnership existed. Therefore, neither the [opposing party] nor the court
  28        had any reason to question the veracity of the Corporation with respect

                                               -14 -
                             MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 20 of 31 Page ID
                                  #:16755


   1         to whether the Corporation still possessed its assets. Further, not only did
   2         the Corporation and the Partnership deceive the [opposing party], but
   3         they also deceived the court, because the court relied on the
   4         Corporation’s depositions to impose attorneys’ fees on the Corporation.
   5 Id., at 1120.
   6         The Levander court found that “the court itself was defiled by the perjury” and
   7 “the fraud was a fraud on the court” and the court had the inherent power to grant
   8 relief. Id.
   9         Like in Levander, Williams engaged in false testimony as a part of a scheme to
  10 hide a key fact from the Court and jury, namely that “Blurred” was created as part of
  11 an attempt to “reverse engineer” “Got To” and that Marvin Gaye and “Got To” were
  12 on Williams’s mind while creating “Blurred.” Williams and Thicke testified that
  13 Williams alone created the music for “Blurred” ([Dkt. No. 332, 33:6-8], attached to
  14 Busch Decl. at ¶ 11, Ex. E; [Dkt. No. 338, 102:18-19, 109:7-10], attached to Busch
  15 Decl. at ¶ 10, Ex. D). There was a coordinated recanting and justifying of the prior,
  16 inconsistent statements. There was therefore no way for the Gaye Parties or this Court
  17 to know the truth absent Williams’s admission of the truth. This false testimony was
  18 then relied on by the Court as discussed in detail herein in denying attorneys’ fees.
  19 Since the “[C]ourt itself was defiled by the perjury, the fraud was a fraud on the court.”
  20 Levander, 180 F.3d at 1120. Levander is directly on point.
  21         The facts here are also analogous to those of Pumphrey. There, [defendant]
  22 engaged in a scheme to defraud the jury, the court, and [plaintiff], through the use of
  23 misleading, inaccurate, and incomplete responses to discovery requests, the
  24 presentation of fraudulent evidence, and the failure to correct the false impression
  25 created by [defendant’s witness’] testimony. In that case, a defendant expert presented
  26 videotape testimony of tests he conducted that purported to show that the gun shot
  27 injuries at issue could not be the result of a defective safety device. In a later similar
  28 case, it was revealed that the in house counsel of the defendant knew that his company

                                                 -15 -
                             MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 21 of 31 Page ID
                                  #:16756


   1 and his expert were withholding other tests that showed the opposite result. The court
   2 held that “the end result of the scheme was to undermine the judicial process, which
   3 amounts to fraud upon the court.” Pumphrey v. K.W. Thompson Tool Co., 62 F.3d
   4 1128, 1132 (9th Cir. 1995). Like in Pumphrey, this action involves inaccurate and
   5 misleading discovery responses, presentation of false deposition and trial testimony,
   6 a coordinated recanting of prior statements, and the failure to correct these false
   7 impressions to the jury and this Court. Instead, Williams and Thicke successfully
   8 relied upon the false testimony, and their coordinated explanation for prior,
   9 inconsistent statements, to convince this Court to deny attorneys’ fees and costs.
  10         Although the Gaye Parties previously raised issue with Williams’s and
  11 Thicke’s inconsistent statements before trial, and in their Motion for Attorneys’ Fees,
  12 the existence of those inconsistencies does not constitute pre-existing knowledge of
  13 this fraud during depositions and trial. In Hazel-Atlas (Hazel-Atlas Glass Co. v.
  14 Hartford-Empire Co., 322 U.S. 238, 242-243 (1944)), the majority opinion explained
  15 that Hazel-Atlas Glass Company had indeed attempted to uncover the suspected fraud
  16 before trial, but it had been thwarted by a witness who blatantly lied about the relevant
  17 issue. After settlement and entry of judgment, it came to light that the witness had
  18 been contacted by Hartford Empire’s attorneys shortly before he lied to Hazel-Atlas’s
  19 attorneys, and that Hartford-Empire had compensated the witness shortly thereafter
  20 with an $8,000 payment for his lie. Thus, the key information in Hazel-Atlas was
  21 revealed only after entry of judgment, ultimately supporting the proposition that relief
  22 is available only for fraud discovered after judgment is entered. Here, the same is true.
  23 The Gaye Parties throughout the litigation tried to uncover the truth. They were
  24 thwarted by all of the conduct of Thicke and Williams discussed in detail above. It
  25 was not until the November 4, 2019 Interview that the truth came to light through
  26 Williams’s unfiltered admissions (confession) about what he actually did, and what
  27 was actually on his mind. See Haeger v. Goodyear Tire & Rubber Co., 813 F.3d 1233,
  28 1243-45 (9th Cir. 2016) (analogizing to fraud on the court, where crucial information

                                                -16 -
                            MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 22 of 31 Page ID
                                  #:16757


   1 was concealed until after settlement and entry of judgment), overruled on other
   2 grounds, Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178 (2017); Pumphrey,
   3 62 F.3d at 1133 (finding fraud on the court where crucial information was concealed
   4 and came to light after entry of judgment).7
   5            Here, Williams intentionally deceived this Court and his fraud was intentional.
   6 He purposefully engaged in a scheme to hide the actual facts regarding what really
   7 happened when creating “Blurred,” and spun a new, unique story that was instead
   8 presented to the Court and the jury. Williams and Thicke then attempted to cover
   9 their tracks. Their story was then used by them, and relied on by this Court, to deny
  10 the fee and cost application of the Gaye Parties. This Court specifically gave Williams
  11 and Thicke the benefit of the doubt in crediting their argument that the prior
  12 inconsistent statements were made for promotion of “Blurred,” and were not under
  13 oath.
  14           The resulting prejudice to the Gaye Parties is clear. It is, however, unnecessary
  15 for this Court to find that Williams’s and Thicke’s misrepresentations were
  16
  17
       7
           The Ninth Circuit has affirmatively rejected the statement in Gleason v. Jandrucko,
  18 860 F.2d 556, 559-60 (2d Cir. 1988), and cases which followed it, that perjury by a
  19 party or witness, by itself, is not normally fraud on the court.” Levander, 180 F.3d at
       1119. In Levander, the court explained that “The Gleason court reasoned that since
  20 perjury is an evil that could and should be exposed at trial, it should not qualify as
  21 fraud upon the court.” Id., at 1120. “The reason why the courts in these cases did not
       treat perjury or non-disclosure alone as fraud on the court was that the plaintiff had
  22 the opportunity to challenge the alleged perjured testimony or non-disclosure because
  23 the issue was already before the court.” Id. Here, however, as was the case in
       Levander, the Gaye Parties did not know of the perjured testimony until Williams’s
  24 November 4, 2019 Interview. Courts in the Ninth Circuit have routinely held that
  25 perjury like that here, which was not uncovered until after the entry of final judgment,
       can support a finding of fraud on the court. See Fuchs v. State Farm Gen. Ins. Co.,
  26 No. CV 16-01844-BRO-GJS, 2017 U.S. Dist. LEXIS 220243, at *29 n.12 (C.D. Cal.
  27 Mar. 6, 2017); Zellmer v. Nakatsu, No. C10-1288-MJP-JPD, 2014 U.S. Dist. LEXIS
       181509, at *28 (W.D. Wash. Mar. 27, 2014); Haeger, 813 F.3d at 1243-45;
  28 Pumphrey, 62 F.3d at 1133.

                                                  -17 -
                               MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 23 of 31 Page ID
                                  #:16758


   1 prejudicial. “Fraud on the court occurs when the misconduct harms the integrity of
   2 the judicial process, regardless of whether the opposing party is prejudiced.” Dixon v.
   3 Comm’r of Internal Rev., 316 F.3d 1041, 1046 (9th Cir. 2003) (citing Alexander v.
   4 Robertson, 882 F.2d 421, 424 (9th Cir. 1989)). “Furthermore, the perpetrator of the
   5 fraud should not be allowed to dispute the effectiveness of the fraud after the fact.”
   6 Id. (citing Hazel Atlas, 322 U.S. at 247; Pumphrey, 62 F.3d at 1133).
   7         As noted earlier, perjury constitutes fraud on the court when it undermines the
   8 workings of the adversary process itself. No other requirements are necessary. Absent
   9 a clear signal from this Court that such actions are impermissible, Williams’s actions
  10 could be repeated by future litigants.
  11   IV.    THERE IS NO BASIS TO DISPUTE THE TRUTHFULNESS OF
  12          WILLIAMS’S NOVEMBER 4, 2019 INTERVIEW
  13            A. Williams’s Statements Were Not Promotional
  14         Williams and Thicke argued in their Opposition to the award of fees and costs
  15 that inconsistencies between their pre-litigation statements and those made after
  16 litigation commenced were the result of promoting “Blurred.” (Dkt. No. 511, 3:18-
  17 22, 12:15-16, 14 n. 9). As discussed further below, this Court accepted Williams’s
  18 and Thicke’s ‘promotion’ argument in its Order, noting that “it is not uncommon for
  19 those promoting a new song or creative work within the entertainment industry to
  20 seek to attract attention that will be conveyed to potential consumers. This may result
  21 in increased sales of the work, and greater attention to the artist. Such statements are
  22 not ones made under oath.” (Dkt. No. 554, at 9).
  23         Williams’s November 4, 2019 Interview can in no way be considered
  24 promotional. Over five years have passed since the release of “Blurred,” and there is
  25 no economic incentive for Williams to lie in his interview, particularly about reverse
  26 engineering “Got To.” In fact, as discussed below, Williams had every incentive to
  27 stick to his sworn deposition and trial testimony as this conflict raises the specter of
  28

                                                -18 -
                            MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 24 of 31 Page ID
                                  #:16759


   1 criminal prosecution for perjury. Williams simply thought the case was over, and
   2 mistakenly believed he could revert to the real truth without consequences.
   3            B. Williams’s Statements Are Permissible as Evidence of Perjury
   4        Williams had every incentive during the November 4, 2019 Interview to
   5 continue the story he told to this Court else be accused of perjury. By committing
   6 perjury, Williams subjected himself to significant, personal liability.
   7        18 U.S.C. Section 1621 defines perjury as:
   8        [any person] having taken an oath before a competent tribunal, officer,
   9        or person, in any case in which a law of the United States authorizes an
  10        oath to be administered, that he will testify, declare, depose, or certify
  11        truly, or that any written testimony, declaration, deposition, or certificate
  12        by him subscribed, is true, willfully and contrary to such oath states or
  13        subscribes any material matter which he does not believe to be true.
  14        A person found guilty of perjury shall, “except as otherwise expressly provided
  15 by law, be fined under this title or imprisoned not more than five years, or both.” 18
  16 U.S.C. § 1621.
  17        Likewise, under California state law, perjury is defined by Cal. Pen. Code
  18 Section 118 as:
  19        Every person who, having taken an oath that he or she will testify,
  20        declare, depose, or certify truly before any competent tribunal, officer,
  21        or person, in any of the cases in which the oath may by law of the State
  22        of California be administered, willfully and contrary to the oath, states
  23        as true any material matter which he or she knows to be false, and every
  24        person who testifies, declares, deposes, or certifies under penalty of
  25        perjury in any of the cases in which the testimony, declarations,
  26        depositions, or certification is permitted by law of the State of California
  27        under penalty of perjury and willfully states as true any material matter
  28        which he or she knows to be false.

                                                -19 -
                            MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 25 of 31 Page ID
                                  #:16760


   1         Any person who violates Cal. Pen. Code Section 118 is exposed to potential
   2 imprisonment for two, three, or four years. Cal. Pen. Code § 126. Thus, significant
   3 punishments for perjury are commanded whether viewed under federal or state law,
   4 and given Williams’s lack of promotional reasons for making his admissions in the
   5 November 4, 2019 Interview, this Court should take special consideration of the
   6 credibility of his recent admissions.
   7            C. Williams’s Statements Are a Declaration Against Interest
   8         The Federal Rules of Civil Procedure recognize an exception to the hearsay
   9 rule for any statement that “a reasonable person in the declarant’s position would have
  10 made only if the person believed it to be true because, when made, it was so contrary
  11 to the declarant’s proprietary or pecuniary interest or had so great a tendency to
  12 invalidate the declarant’s claim against someone else or to expose the declarant to
  13 civil or criminal liability.” Fed. R. Civ. P. 804(b)(3).
  14         Although there is no question as to the admissibility of statements made by
  15 Williams during the November 4, 2019 Interview as an admission by a party, his
  16 statements are also clearly declarations against interest. See United States v. Boone,
  17 229 F.3d 1231, 1234 (9th Cir. 2000) (finding a “particularized guarantee of
  18 trustworthiness” to be present when statements were not made “to the police or to any
  19 other authority for the purpose of shifting the blame”).
  20    V.    THE      PERJURY       NECESSITATES           RECONSIDERATION            AND
  21          GRANTING OF THE GAYE PARTIES’ ATTORNEYS’ FEES
  22            A. An Award of Attorneys’ Fees Furthers the Purposes of the
  23               Copyright Act
  24         This Court noted in its April 12, 2016 Order that “the Gaye Parties have not
  25 shown that this factor weighs in favor of awarding attorney's fees.” (Dkt. No. 554, at
  26 6). This is because the defined “Thicke Parties” presented defenses “of equal
  27 significance with the claims asserted by the Gaye Parties.” Id.
  28         Williams’s use of intentional and material misrepresentations is hardly the type

                                                -20 -
                             MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 26 of 31 Page ID
                                  #:16761


   1 of “meritorious” copyright defense promoted by the Copyright Act. Fogerty v.
   2 Fantasy, Inc., 510 U.S. 517, 527 (1994). Contrary to this Court’s original findings
   3 based on the record it then had before it, the defenses relating to the nature and
   4 willfulness (discussed more fully below) of their infringement, particularly with
   5 respect to whether Marvin Gaye’s “Got To” ever crossed Williams’s mind while
   6 creating “Blurred” or was deliberately reverse engineered, can no longer be said to be
   7 of “equal significance with the claims asserted by the Gaye Parties.” (Dkt. No. 554,
   8 at 6).
   9          Most important here, the deliberate misrepresentations do not constitute
  10 “reasonable […] litigation positions,” a key factor in an attorney fee determination.
  11 Schiffer Publ’g, Ltd. v. Chronicle Books, LLC, No. 03-4962, 2005 U.S. Dist. LEXIS
  12 9996, at *12-13 (E.D. Pa. May 24, 2005) (citing Lotus Dev. Corp. v. Borland Int’l,
  13 Inc., 140 F.3d 70, 75 (1st Cir. 1998)). These misrepresentations do not provide any
  14 “demarcations” to the boundaries of copyright law. Fogerty, 510 U.S. at 517-18. An
  15 award of attorneys’ fees in light of the knowing misrepresentations under oath furthers
  16 the purposes of the Copyright Act. This factor now strongly militates in favor of an
  17 award of fees and costs.
  18             B. Williams and Thicke Were Motivated by Bad Faith
  19          This Court noted in its April 12, 2016 Order that the factor of motivation was
  20 “at best neutral as to whether fees should be awarded” because all it had to go off of
  21 was “a factual dispute as to motivation based largely on the competing declarations
  22 of counsel.” (Dkt. No. 554, at 8).
  23          A court’s discretion to award attorneys’ fees “may be influenced by the
  24 plaintiff’s culpability in bringing or pursuing the action, but blameworthiness is not a
  25 prerequisite to awarding fees to a prevailing [party].” Fogerty, 510 U.S. at 558.
  26 “Courts generally hold that a finding of bad faith can be based on ‘not only the actions
  27 that led to [the] lawsuit, but also [] the conduct of the litigation.” Wild v. NBC
  28 Universal, No. CV 10-3615 GAF (AJWx), 2011 U.S. Dist. LEXIS 157860, at *6

                                                -21 -
                             MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 27 of 31 Page ID
                                  #:16762


   1 (C.D. Cal. July 18, 2011). (internal alterations and quotations marks omitted;
   2 emphasis added). “[A] case presenting either subjective bad faith […] may
   3 sufficiently set itself apart from mine-run cases to warrant a fee award.” Nutrition
   4 Distribution Ltd. Liab. Co. v. PEP Research, Ltd. Liab. Co., No. 16cv2328-WQH-
   5 BLM, 2019 U.S. Dist. LEXIS 78045, at *5 (S.D. Cal. May 8, 2019) (citing Octane
   6 Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545 (2014)).
   7        The facts have now changed dramatically in regard to “the conduct of the
   8 litigation.” It is a vast understatement to say that the misrepresentations under oath
   9 regarding the process of creating “Blurred” were made in bad faith. This factor now,
  10 on reconsideration, weighs heavily in favor of an award of fees and costs.
  11           C. Williams’s and Thicke’s Actions Were Objectively Unreasonable
  12        This Court noted in its April 12, 2016 Order that the Thicke Parties’ actions did
  13 not rise to the level of being “objectively unreasonable.” (Dkt. No. 554, at 10).
  14 However, subsequent to Williams’s November 4, 2019 Interview and the implication
  15 of significant perjury throughout trial, the conduct of Williams and Thicke is now
  16 plainly objectively unreasonable.
  17        As noted above, this Court did not find in its Order that Williams’s and Thicke’s
  18 inconsistent statements were “objectively unreasonable” because their pre-trial
  19 statements were arguably promotional and were not made under oath. Id. at 9. The
  20 Court also did not find Thicke’s inconsistent interrogatory answer to be “objectively
  21 unreasonable” because, “[a]lthough this approach may not be seen as conduct
  22 undertaken in utmost good faith, it does not rise to the level of ‘objective
  23 unreasonableness.’ It was not a false statement to the Court, nor one made during
  24 pretrial proceedings that was inconsistent with the obligations imposed by Fed. R.
  25 Civ. P. 11.” Id.
  26        The November 4, 2019 Interview makes it apparent now, however, that
  27 Williams’s and Thicke’s statements under oath in the courtroom were fabricated, not
  28 their pre-trial statements. This merits a reconsideration by the Court of its previous

                                               -22 -
                            MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 28 of 31 Page ID
                                  #:16763


   1 Order as, while it was unable to determine at that time that the statements during
   2 litigation were false and thus objectively unreasonable, it now can make that
   3 determination. Id.; see IO Grp., Inc. v. Jordan, No. C 09-0884 MEJ, 2010 U.S. Dist.
   4 LEXIS 61722, at *6 (N.D. Cal. May 27, 2010) (“inherent contradictions in [a party’s]
   5 factual statements,” is sufficient justification for finding that a party acted with
   6 “objective unreasonableness.”); Warren Publ’g Co. v. Spurlock, No. 08-3399, 2010
   7 U.S. Dist. LEXIS 20584, at *26 (E.D. Pa. Mar. 3, 2010) (found a party’s conduct
   8 “objectively unreasonable in fact” where the party had made “half-truths and
   9 untruths” to the court.). Thus, this factor now also weighs in favor of an award of fees
  10 and costs.
  11            D. Reevaluation of the Issue of Willfulness
  12        Through no fault of their own, the Gaye Parties have been foreclosed from
  13 having a trial that included truthful testimony that Williams went to the studio with
  14 “Got To” as his blueprint for the composition of “Blurred.” There is no way to know
  15 whether the jury would have found willfulness had they had the benefit of these true
  16 facts along with the cross examination that would have followed. The Gaye Parties
  17 are not asking here that this Court make a new finding on that issue.
  18        But it must now be noted that the jury’s finding of lack of willful infringement
  19 was relied upon at length in the Thicke Parties’ Opposition to the Gaye Parties’
  20 motions for attorneys’ fees. (Dkt. No. 511, 1:21-23, 8:2-3, 12:20-21, 14 n. 9).
  21 Specifically, the Thicke Parties stated that the jury’s failure to reach a finding of
  22 willful infringement meant that the Thicke Parties were not “objectively
  23 unreasonable” and that the Gaye Parties only had a “mixed” “degree of success
  24 obtained.”
  25        Especially in light of Williams’s and Thicke’s previous defenses, it is directly
  26 relevant to consider now just how the in-court falsehoods went to the issues in the
  27
  28

                                               -23 -
                            MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 29 of 31 Page ID
                                  #:16764


   1 case and especially the issue of whether the copying by Williams of Marvin Gaye’s
   2 “Got To” was deliberate and willful.8
   3          Because of the proximity of Williams’s and Thicke’s misrepresentations to the
   4 issue of willfulness, the lack of a jury finding of willfulness can now play no role
   5 whatsoever in this Court’s analysis of whether to grant a fee award.
   6         As just one example of how circumstances at trial would have likely been
   7 different, consider the following expert testimony of Ingrid Monson, Harvard Quincy
   8 Jones Professor of African-American Music, and the related ruling:
   9         Q. Okay. What else do you find significant about that comparison [of
  10         ‘Blurred’ to ‘Got To’]?
  11         A. Well, the fact that these overlays work as well as they do suggests that
  12         it’s possible that while Blurred Lines was being created [Objection], Got
  13         To Give It Up was playing in the background.
  14         [Objection]
  15         The Court: Strike that response. It’s not part of the case.
  16 ([Dkt. No. 334, 86:7-17], attached to Busch Decl. at ¶ 13, Ex. G).
  17         Had Williams testified truthfully, however, in deposition and at trial, this idea
  18 that Williams was listening to “Got To” as he created “Blurred” would certainly have
  19 been part of the case and gone directly to the issue of deliberate and willful copying.
  20             E. An Award of Attorneys’ Fees Will Deter Similar Offenders
  21
  22   8
         Note that an award of attorneys’ fees is appropriate when there is a finding of willful
  23   infringement. See Transgo, Inc. v. Ajac Transmission Parts Corp., 768 F.2d 1001,
       1026 (9th Cir. 1985) (“[A]n award of fees under the copyright laws is appropriate
  24   where a defendant has willfully or deliberately infringed a copyright.”). The facts now
  25   admitted by Williams would have likely resulted in a finding of willfulness, and
       resulted in attorneys’ fees being awarded to the Gaye Parties. However, because of
  26   Williams’s and Thicke’s actions, neither the parties nor this Court can ever know what
  27   determination the jury would have come to. It is manifestly unfair for this burden of
       uncertainty to fall upon the Gaye Parties, who did not engage in misrepresentations
  28   and fraud on the Court.
                                                 -24 -
                             MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 30 of 31 Page ID
                                  #:16765


   1         This Court noted in its April 12, 2016 Order that a granting of attorneys’ fees
   2 was not necessary to promote deterrence as, “the Gaye Parties have not shown that
   3 the Thicke Parties engaged in any bad faith conduct that warrants the imposition of
   4 attorney’s fees as a deterrent.” (Dkt. No. 554, at 11).
   5         The issue of deterrence is squarely raised here front and center. This was not
   6 some isolated or unimportant set of under oath misrepresentations. What could be
   7 more central or important than testimony about the process and thoughts of Williams
   8 and Thicke when they were composing “Blurred?” The contrast between, on the one
   9 hand, their testimony of giving no consideration at all to the iconic song “Got To” by
  10 legendary artist Marvin Gaye versus instead deliberately reverse engineering “Got
  11 To” while in the studio cannot be starker or more fundamentally central to the
  12 contours of the litigation. These misrepresentations constitute behavior that warrants
  13 deterrence. See, e.g, Spurlock, 2010 U.S. Dist. LEXIS 20584, at *43 (holding that
  14 “misrepresentations” made by a party “constitute behavior that warrant deterrence”).
  15         The Gaye Parties respectfully submit that the factor of deterrence alone should
  16 result in an award of their reasonable fees and costs. Williams’s behavior seems akin
  17 to the entitled conduct of those taking part in the college admissions scandal. Like
  18 others who are not celebrities, those who do in fact wield the power of celebrity should
  19 not be permitted to do or say whatever they want without repercussions.
  20   VI.    CONCLUSION
  21         The Gaye Parties respectfully request the Court grant this Motion and amend
  22 its April 12, 2016 Order, and the December 6, 2018 Amended Judgment, to award
  23 Nona and Frankie Gaye the attorneys’ fees plus non-taxable costs sought in their
  24 motion for attorneys’ fees and costs (Dkt. No. 479 and 525), and to award Marvin
  25 Gaye III his requested attorneys’ fees plus non-taxable costs (Dkt. No. 502, 534), in
  26 addition to the relief already provided.
  27
  28

                                                -25 -
                            MOTION FOR RELIEF FROM AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 577-1 Filed 12/06/19 Page 31 of 31 Page ID
                                  #:16766


   1
   2 Dated: December 6, 2019                        Respectfully submitted,
   3
   4                                                KING & BALLOW
   5
                                                    By: /s/ Richard S. Busch
   6                                                RICHARD S. BUSCH
   7
   8
                                                    ARNOLD & PORTER

   9                                                By: /s/ Martin R. Glick
  10
                                                    MARTIN R. GLICK

  11                                                Attorneys for Nona and Frankie Gaye
  12
  13                                                THE LAW OFFICES OF PAUL N.
  14                                                PHILIPS, APLC

  15                                                By: Paul N. Philips
  16                                                PAUL N. PHILIPS

  17                                                Attorneys for Marvin Gaye III
  18
  19                                    ATTESTATION
  20
           Pursuant to Local Rule 5-4.3.4(2)(i), I, Richard S. Busch, attest that all
  21 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
  22 content and have authorized the filing.
  23 Dated: December 6, 2019                        /s/Richard S. Busch
  24                                                Richard S. Busch

  25
  26
  27
  28

                                                -26 -
                            MOTION FOR RELIEF FROM AMENDED JUDGMENT
